01-15-00559-CR
                                     CHRIS DANIEL
 9           $                 HARRIS COUNTY DISTRICT CLERK

 IS#                                                                               FILED IN
June 24, 2015                                                               1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            6/25/2015 11:36:46 AM
HONORABLE MARK KENT ELLIS
351ST DISTRICT COURT                                                        CHRISTOPHER A. PRINE
                                                                                     Clerk
HARRIS COUNTY
HOUSTON TEXAS

Defendant’s Name: JUAN SERGIO CARREON TOLEDO

Cause No: 1454602

Court:   351st
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 06/16/2015
Sentence Imposed Date: 06/16/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


/S/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 1 0-465 1
                                                          Cause No.

                                                         THE STATE OF TEXAS

                       OwtflPQnffinTn|pjjo                       v’
                                                                           A/K/A/


                        Ml                 District Court / County Criminal Court at Law No.

                                                           Harris County, Texas


                                                            NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                 (date), the defendant in the above numbered and styled cause gives
NOTICEOF APPEAL bf his conviction.

The undersigned attorney (check appropriate box):
     ysr MOVES to withdraw.
         ADVISES the court that he will CONTINUE to represent the defendant on appeal.

               lPO\5
Date                                                                        Attorney (Signature)


Defendant                      imi                                         Attorney (Printed name)

                       SSBE»                                               State Bar Number
                       JUNH2                                                                     ORDER

           On         oUH 2 2 2015              the Court conducted a hearing and FINDS that defendant / appellant

           SklsNOT indigent at this time.
                IS indigent for the purpose of

                          employing counsel
                          paying for a clerk’s and court reporter’s record.
                          employing counsel or paying for a clerk’s and court reporter’s record.
The CourtpRDERS that
     &     Counsel’s motion to withdraw ifcGRANTElW DENIED.
           Defendant / appellant’s motion (tobeTound indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $    _
           To CONTINUE as presently set.
     Bÿ'DENIED and is SET at No BOND. (Felony Only)


DATE SIGNED:
                                   JUN 2 2 2015
                                   b'ASl-15'                                    ~Wj*VL
                                                                           JUDGE PRESIDING, *
                                                                                I DISTRICT COURT/
                                                                               TY CRIMINAL COURT AT LAW No.
                                                                                                                            --
                                                                           HARRIS COUNTY, TEXAS




http://hcdco-intranet/Crimina1/CriminaI Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage 2 of 2
                                                                    1/09/08
  THE STATE OF TEXAS
                                                   Cause No.        fqcÿQpop
                                                                              IN THE 3$/ DISTRICT COURT
                                                                                                                         ©
  v.                                                                          COUNTY CRIMINAL COURT AT LAW NO.
Jut2/7 ced&e                          , Defendant                             HARRIS COUNTY, TEXAS


               TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
  I, judge ofjh& trial court, certify this criminal case:
       Fÿr      is not a plea-bargain case, and the defendant has the right of appeal, [or]
       \   |    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                not withdrawn or waived, and the defendant has the right of appeal, [or]
       I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                right of appeal, [or]
       I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
                the defendant has waived the right of appeal.

       ~v1,                                                                    APR t 5 2015
  Judge                                                                   Date Signed

  I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
  this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
  Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
  appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
  petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
  wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
  communication, of any change in the address at which I am currently living or any change in my current prison
  unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
  change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



  Defendant                                                               Defendant's Counsel

  Mailing Address:                                                        State Bar of Texas ID number:
  Telephone number:                                       _               Mailing Address:          7£3Tip
  Fax number (if any):                                 _                  Telephone number:                 /3) 9£K-l3LfD
                                       -   :   \                          Fax number (if any):              m ax- mi
  * “A defendant in a criminal caÿ. has thÿrigtffi&fÿpeal undecJhese rules. The trial court shall enter a certification of the defendant's
  right to appeal in every caseÿiiFwhich it entejÿjjudgftlSnfof guilt or other appealable order. In a plea bargain case-that is, a case in
  which a defendant's plea waÿguiltyÿ©r-no7oCc§w?«£fere and the punishment did not exceed the punishment recommended by the
  prosecutor and agreed to by the'defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
  and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
  25.2(a)(2).

                                                                CLERK                                                  9/1/2011
                        APPEAL CARD
                                                   4
    Court
     Ml .
                                        &               Cause No.
                                                       ttSÿOaI

                        The State of Texas

AMU
V
                       Mat
                     Uk-/6-/s~
                                                          Ca
    Date Notice                    JUN I 6 2015
    Of Appeal:

    Presentation:                              VoL         Pg,

    Judgment:                                  Vol._       Pg,

    Judge Presiding                           jtvnf     PUtU'
    Court Reporter_
    Court Reporter
    Court Reporter

    Attorney
    on Trial                       AM
    Attorney
    on Appeal              C h Rois
              Appointed                        Hired

    Offense

    Jury Trial:                       Yes              No J

    Punishment
    Assessed     _           l£ jjj&xt
    Companion Cases
    (If Known)      _                       Vfi.
    Amount of
    Appeal Bond

    Appellant
    Confined:             \/ No       Yes


    To Appeal Section _ yn_
    Date Submitted
                               1




    Deputy Clerk               tTUfiiX
    Notice of Appeal Card Rev. 9/84
                                                               *